           Case 1:20-cv-01397-JPO Document 1-3 Filed 02/18/20 Page 1 of 12




                                               LICENSE AGREEMENT


                                                                                                                       I


 This Agreement entered into thi^ b          dav of November, 2016 ("Agreement") replaces in its entirety and

 supersedes the Agreement entered into Juiy 20, 2015 ("7/20/15 Agreement") by and between

 McCUBBIN HOSIERY, LLC, an Oklahoma limited liability company, 531&N.W, 5m Street, Oklahoma City,

 Oklahoma 73127 ("Licensee") and TIMES THREE CLOTHIER LLC, a New York limited liability company,

 530 7,h Avenue, Suite 1505, New York, New York 10010 ("Company").


      1.    Engagement. Company hereby engages Licensee as its exclusive wholesale distributor in the

            United States and Canada to Retailers as defined in this Agreement and in Mexico only to Costco

            (collectively "Territory") of women's products listed on Exhibit A ("Products") carrying the

            Company's trademark Yummie by Heather Thomson ("Trademark") to the retailers listed on

            Exhibit B. including but not limited to Full Price Retailers. Independent Specialty Store Retailers.

           Ciub Retailers and Off Price Retailers (collectively, the "Retailers").

      2.   Manufacturing. Marketing & Sales Duties. The Licensee shall be solely responsible for the

           manufacturing, marketing and sales of the Products.

           a.    Licensee may manufacture the Products anywhere in the world, provided that the Licensee,

                 its suppliers, contractors, sub-contractors and agents at all times fully comply with the laws,

                                                                                                                       I
                 rules and regulations of the countries where the Products are being manufactured. Licensee            t



                 will carefully monitor such compliance.

           b.    Licensee shall submit to the Company for its prior written approval samples of any Products

                 that the Licensee wishes to manufacture for sale. The Company shall not unreasonably

                 withhold its approval and shall provide such approval or rejection with specific comments


                within 10 days of receiving any samples from the Licensee. If the Company fails to respond

                within 10 days of receiving any samples, then those samples shall be deemed approved,

           c.   AH Products manufactured by the Licensee shall be substantially identical in quality,

                construction and appearance to the samples approved by the Company.




November 2, 2016                                                                                                   1
EAST\13 6675 270, 1
         Case 1:20-cv-01397-JPO Document 1-3 Filed 02/18/20 Page 2 of 12




          d.   Licensee shall submit to the Company for its prior written approval the usage, placement and

               exact size of the Licensee's intended use of the Trademark on the Products, including the
                                                                                                                       I
               packaging for the Products, as well as any marketing or promotional materials which the

               Licensee wishes to use or which the Retailers wish to use with respect to the Products, The

               Company shall provide such approva I or rejection with specific comments within 10 days of

               receiving any samples from the Licensee, If the Company fails to respond within 10 days of
                                                                                                                       t

               receiving any samples, then those samples shall be deemed approved. All production by

               Licensee shall be substantially identical in quality,, construction and appearance to the
                                                                                                                       I
               samples approved by the Company,

         e.    Licensee acknowledges that the Company has sole ownership of the Trademark and that the

               Licensee's right to use the Trademark is derived solely from this Agreement. The Company

                                                                                                                       I
               has received registration #4553312 for the Trademark and #4126770 for the Trademark and

               a design from the U.S. Patent and Trademark Office and registration # TMA938171 from the

               Canadian Intellectual Property Office for the trademark. The Company represents that there              I
                                                                                                                       %
               it is not aware of any disputes or claims by any third party that asserts any ownership interest

               in the Trademark in the Territory.

         f.    Licensee shall use its best efforts to sell the Products in the Territory. In order to do so, the


               Licensee will provide a dedicated sales manager to sell the Products and maintain a separate            f


               display area for the Products in its showrooms.


    3.   Term. The initial term of this Agreement shall be from July 20, 201 5 through December 31, 201 9.

         The First Year shall be through December 31, 2016; the Second Year shall be from January 1,

         2017 through December 31 , 201 7, the Third Year shall be from January 1, 2018 through

         December 31, 2018, and the Fourth Year shall be from January 1, 2019 through December 31,

         2019. Provided the Licensee's Net Sales (as hereinafter defined in Section 4) to all Retailers (as

         defined in Exhibit A) in the Third Year exceed $1.3 million , then Licensee shall have the right to

         renew this Agreement for three more years ("Renewal Term") by providing the Company with

         written notice by January 31, 2019. Each year of the Renewal Term shall be identified as the




November 2, 2016                                                                                                   2
                                                                                                                           ;
EAST\136675270,1
          Case 1:20-cv-01397-JPO Document 1-3 Filed 02/18/20 Page 3 of 12




          Fifth Year, Sixth Year and Seventh Year. Any year of the Initial Term or the Renewal Term shall

          be referred to as a Term Year.

     4.   Royalties & Marketing Fees.      The Royalties and Marketing Fees to be paid by the Licensee to

          the Company shall be as follows based on the Net Sales of Licensee to the Retailers. Net Sales

          shall be defined as the amount Licensee bills the Retailers for all Products, less returns, trade

          discounts and markdown allowances granted by the Licensee to the Retailers.
                                                                                                                  I
          Retailers                                          Royalties       Marketing Fees


          Full Price Retailers and Independent Specialty

          Store Retailers           9%                      2%
                                                                                                                  is


          Club Retailers            7%                       2%


          Off Price Retailers        6%                     2%


     5.   Guaranteed Royalties and Guaranteed Marketing Fees.        The Licensee agrees to the following:

              a.   To pay the Company Guaranteed Royalties of $57,850 and Guaranteed Marketing Fees

                   of $12,860 for Net Sales to Full Price Retailers and Independent Specialty Store Retailers

                   only for the First Year, which shall be by payments of $17,682 by August 5, 2015,

                   $26,524 by July 31, 2016 and $26,524 by January 31, 2017.

              b.   To pay the Company Guaranteed Royalties and Guaranteed Marketing Fees as detailed

                   below for Net Sales to all Retailers for the Second Year, Third Year and Fourth Year:




          Term Year                          Guaranteed Royalties            Guaranteed Marketino Fees


          Second Year                       $85,500                          $19,000


          Third Year                         $123,300                        $27,400


          Fourth Year                       $123,300                         $27,400


                   i.   For the Second Year, the payments shall be in four equal installments of $26,125 on       I


                        April 30, 2017, July 31, 2017, October 31, 2017 and January 31, 2018,




November 2, 2016                                                                                              3
£AST\136675270.1                                                                                                  !.
         Case 1:20-cv-01397-JPO Document 1-3 Filed 02/18/20 Page 4 of 12
                                                                                                                        !




                     ii,   For the Third Year and Fourth Year, the payments shall be in four equal installments
                                                                                                                     I

                    each year of $37,675 on April 30, July 31 and October 31 of the Term Year and January            I




                    31ofthefo!lowingyear.



               c.   If the Licensee exercises the Renewal Term, Licensee agrees to pay the Company the

                    Guaranteed Royalties and Guaranteed Marketing Fees detailed below for Net Sales to all

                    Retailers:

                                                                                                                     [;

 Term Year          Guaranteed Royalties                               Guaranteed Marketing Fees
                                                                                                                    I

 Fifth Year         15% more than (i) Royalties due                    15% more than Marketing Fees due


                    for Net Sales to all Retailers for the            for Net Sales to all Retailers for            1


                    Third Year, (ii) Royalties due for Net            the Third Year, (ii) Marketing Fees due       r




                                                                                                                    i
                    Sales to all Retailers for the Fourth             for Net Sales to all Retailers for the



                    Year or, (iii) Guaranteed Royalties for           Fourth Year, or (iii) Guaranteed
                                                                                                                    I


                    the Fourth Year, whichever is greatest.           Marketing Fees for the Fourth Year


                                                                              whichever is greatest.


Sixth Year          5% more than the Guaranteed Royalties             5% more than the Guaranteed


                    for the Fifth Year                                Marketing Fees for the Fifth Year


Seventh Year        5% more than the Guaranteed Royalties             5% more than the Guaranteed


                    for the Sixth Year                                Marketing Fees for the Sixth Year



    c.   The Guaranteed Royalties and Guaranteed Marketing Fees for each Term Year of the Renewal

         Term shall be paid in four equal installments on April 30, July 31, October 31 of the same year

         and January 31 of the following year.




November 2, 2016                                                                                                4
EA57\136675270,1
                                                                                                                    I-
                                                                                                                    t

                                                                                                                    i
           Case 1:20-cv-01397-JPO Document 1-3 Filed 02/18/20 Page 5 of 12




                                                                                                                   1
      d.

      6.    Statements and Payments of Royalties and Marketing Fees, For each Term Year by April 30, July

            31 , October 31 of that Term Year and on January 31 of the following year, the Licensee shall


            submit to the Company a detailed report of its Net Sales ("Statement") for the period of the Term

            Year ending March 31 , June 30, September 30 and December 31 respectively. Each Statement

            shall list the Net Sales broken down by Full Price Retailers, Independent Specialty Store

            Retailers, Club Retailers and Off Price Retailers by product category and style showing the


            returns, trade discounts and markdown aiiowances granted to each of the Retailers and a

            calculation of the Royalties and Marketing Fees due for the period, which Royalties and

            Marketing Fees the Licensee shall pay by wire transfer to the Company on the date each

           Statement is due. For Net Sales in Canada, each Statement shall show the Net Sales in

           Canadian dollars and in U.S. dollars based on the conversion rate on the last day of the period

           that the Statement covers.
                                                                                                                   I
           a.   If the Royalties and Marketing Fees due and paid     for a Term Year or any portion thereof

                exceed the Guaranteed Royalties and Guaranteed Marketing Fees paid for the same Term

                Year or any portion thereof, the payments due for Royalties and Marketing Fees for the same

                term year or portion thereof shall only be the excess amount after offsetting the Guaranteed
                                                                                                                   1
                                                                                                                   i
                Royalties and Guaranteed Marketing Fees paid.


           b.   If the Royalties and the Marketing Fees due and paid for a Term Year or any portion thereof

                exceed the Guaranteed Royalties and the Guaranteed Marketing Fees due for the same

                Term Year or any portion thereof, Licensee shall not have to pay the Guaranteed Royalties

                and the Guaranteed Marketing Fees for the same Term Year or any portion thereof.

           c.   if the Guaranteed Royalties and the Guaranteed Marketing Fees paid for any Term Year or

                any portion thereof exceed the Royalties and Marketing Fees due for the same Term Year or

                any portion thereof , no Royalties and Marketing Fees shall be due.

           d.   Notwithstanding the above, for the Second Year, if the Royalties and Marketing Fees due for

                Net Sales to Full Price Retailers and Independent Specialty Store Retailers are less than

                $44,000, then by January 31 , 201 8, the Licensee shall pay the Licensor the difference



November 2, 2016                                                                                               5
EAS7VL36675270.3.
         Case 1:20-cv-01397-JPO Document 1-3 Filed 02/18/20 Page 6 of 12                                           i

                                                                                                                   i




              between $44,000 and the Royalties and Marketing Fees due for Net Sales to Full Price                 \
                                                                                                                   1

              Retailers and Independent Specialty Store Retailers for the Second Year, except that no such

              payment shall be required if for the Second Year the Royalties and Marketing Fees for Net

              Sales to all Retailers paid by the Licensee to the Licensor are at least $130,000.

         e.   Notwithstanding the above, for the Third Year or Fourth Year, if the Royalties and Marketing

              Fees due for Net Sales to Full Price Retailers and Independent Specialty Store Retailers are

              less than $55,000, then by January 31 of the following year, the Licensee shall pay the
                                                                                                                   )
              Licensor the difference between $55,000 and the Royalties and Marketing Fees due for Net

              Sales to Full Price Retailers and Independent Specialty Retailers for the Third Year or Fourth

              Year, except that no such payment shall be required if the Royalties and Marketing Fees for          f
                                                                                                                   i

              Net Sales to all Retailers for the same year paid by the Licensee to the Licensor are at least
                                                                                                                   I
              $188,000.                        ,


    7.   Payments & Records. All payments due from the Licensee to the Company shall be made in

         U.S. dollars by wire transfer to the following Company account or to such other bank account

         designated by the Company in writing.

                   Bank Name: JP Morgan/Chase
                   ABA: 021000021
                   Beneficiary Account #: 801 158981
                   Beneficiary Name: Times Three Clothier, LLC
                                                                                                                   8



         a.   All payments not made on the due date shall bear interest at the rate of one percent (1 %)

              per month, or at the higher percentage allowed by law applicable to commercial loans, if such

              rate is lower, effective on the date that such sum was due until the date on which such sum is

              paid in full.
                                                                                                                   |!
         b.   The Licensee shall keep full and accurate books, records and accounts covering all sales,            P

              returns, trade discounts and markdown allowances relating to the Products, The Company or

              its representative shall have the right once per year upon, giving the Licensee 15 days

              advance written notice, to audit such books and records of the Licensee for the Products.

              Within 10 days of receiving the Company's audit report, the Licensee shall pay the Company

              any unpaid Royalties and Marketing Fees due and owing plus interest thereon at the rate and



November 2, 2016                                                                                               6
EAST\136675270.1                                                                                                   I-


                                                                                                                   f
          Case 1:20-cv-01397-JPO Document 1-3 Filed 02/18/20 Page 7 of 12
                                                                                                                       I




                                                                                                                       i
               for the period of time as set forth in Section 5 (a), if the unpaid amount is 5% or more than

               the Royalties and Marketing Fees paid by the Licensee, the Licensee shall immediately

               reimburse the Company for its audit fees and expenses. If a Company audit reveals a             "

               shortage of 5% or more for a second time, the Licensee shall be in breach of this Agreement

               and the Company may immediately terminate this Agreement.

     8.   Dollar Amounts. Ail dollar amounts referred to in this Agreement are U.S. dollar amounts and not

          Canadian dollar amounts.
                                                                                                                       !
     9.   Confidentiality. The Licensee and the Company agree to keep confidential all proprietary and

          business information received from the other including all terms and conditions of this Agreement.

          Information made publicly available by either party or information that a party is required by

          applicable law to disclose shall not be deemed confidential. This section shall survive the

          expiration or termination of this Agreement.

     10. Indemnification and insurance. Licensee agrees that it is wholly responsible for all Products and

          that the Company shall have no liability for any of the Products as to their compliance with

          government regulations, manufacturing, marketing, sales or performance.


          a.   Licensee shall Indemnify, defend and hold harmless the Company, its officers, directors,

               employees and agents, and their respective successors, heirs and assigns against any
                                                                                                                       »



               liability, damage; loss or expense (including reasonable attorneys' fees and costs) incurred

               by or imposed upon any of the above persons in connection with any claims, suits, actions,

               demands or judgments arising out of or resulting from the Products or any activities of the

               Licensee.

                                                                                                                       5
          b.   Licensee shall obtain and carry in full force and effect during every Term Year commercial
                                                                                                                       i
               general liability insurance, including product liability insurance to cover the Products. The

               limits of such insurance shall be not less than $2 million per occurrence with an aggregate of

               not less than $4 million for bodily injury including death or for property damage. Licensee

               shall provide the Company with a certificate of insurance naming the Company as an




November 2, 2016                                                                                                   7
EAS7\136675270.1
          Case 1:20-cv-01397-JPO Document 1-3 Filed 02/18/20 Page 8 of 12




              additional insured, providing that the Company must receive 30 days advance written notice
                                                                                                                   I
                                                                                                                   I

              of the expiration or termination of any such insurance.
                                                                                                                   I


      1 1 . Breach, if Licensee fails to timely and properly perform any of its obligations under this

          Agreement, the Company may advise the Licensee in writing of the specific non-performance and

          immediately terminate this Agreement, with ail Royalties, Marketing Fees, Guaranteed Royalties

          and Guaranteed Marketing Fees becoming immediately due and payable 10 days after the


          Licensee has received the termination notice. In the event of any such termination, the Licensee
                                                                                                                   £
          must, within 10 days of receiving the termination notice, provide the Company with a detailed

          inventory, broken down by sold and unsold Products in its possession or in work, listed by style,
                                                                                                                   !
         color, size and number of units. Provided the Licensee furnishes this detailed inventory and


         makes all the payments due within 10 days of receiving the termination notice, the Licensee will


         have 120 days from receiving the termination notice to sell and ship all Products subject to all of

         the other terms and conditions of this Agreement. Any Products not sold at the end of the 120


         day period will immediately be destroyed by the Licensee, and the Licensee must provide the               }

         Company within 1 30 days of the termination notice with a letter certified by its Chief Financial

         Officer identifying in the same detail as the required inventory the Products that were destroyed.

     1 2. Governing Law. This Agreement has been entered into in the State of New York and the validity,

         interpretation and legal effect of this Agreement shall be exclusively governed by the laws of the

         State of New York. The New York courts in New York County only shall have exclusive

         jurisdiction and exclusive venue over any and all disputes regarding or arising out of this
                                                                                                                   |

         Agreement. Service of process, of any court action may, in addition to any other permitted


         means of service of process be served upon a party by the other party by delivering it or mailing


         it, by registered or certified mail, direct to the address first above written or such other address as

         a party may designate from time to time in writing. Any such delivery or mail service shaii be

         immediately effective and shaii be deemed to have the same effect as if the process were


         personally served within the State of New York. The Licensee acknowledges that the Company

        may pursue injunctive relief besides monetary damages if the Company believes failure of the

        Licensee to comply with the terms and conditions of this Agreement may cause or is causing


November 2, 2016                                                                                               8
EASA136G75270.1
          Case 1:20-cv-01397-JPO Document 1-3 Filed 02/18/20 Page 9 of 12




          irreparable harm and injury to the Company, If any litigation arises between the parties, the


          substantially prevailing party shall be entitled to collect its reasonable attorneys' fees and costs

          from the losing party.

      13. Notice. Any notice to be given under this Agreement shall be deemed effective by personal

          delivery, by mail registered or certified postage pre-paid, return receipt requested, by Federal

          Express or other air carrier requiring a signature acknowledging receipt, or by electric mail with

          confirmed delivery. Notices shall be sent to a party at its address set forth above or any other

          address provided in writing by a party.

      14. Assignment. The Licensee shall not be entitled to assign this Agreement in whole or part without

          the prior written consent of the Company.


      15. Counterparts. This Agreement may be executed in any number of counterparts each of which                   I

          shall be deemed to be an original, but all of which shaii constitute one and the same Agreement.

         A facsimile, photocopy or email scanned copy of the signed Agreement shall be deemed to be an
                                                                                                                     I
         original.


      16- Entirety. This Agreement constitutes the entire agreement between the parties. If any provision

         of this Agreement is deemed by a court of law to be unenforceable, the remaining provisions of              f
                                                                                                                     I
                                                                                                                     I
         this Agreement shall remain in full force and effect. No amendments or modifications may be

         made unless in writing and signed by both parties.                                                          I

                                                                                                                     I
      17. This Agreement supersedes and replaces in its entirety the 7/20/15 Agreement.

                                                                                                                     I
MC CUBBIN HOISERY, LLC                                       TIMES THREE CLOTHIER, LLC




By;                                                          By:
           ~r



         {name, title)                                                 (name, title)

                                                                   z




       f /L£-/ )



November 2, 2016                                                                                                 9
EAS7\136675270,1
        Case 1:20-cv-01397-JPO Document 1-3 Filed 02/18/20 Page 10 of 12




                                               EXHIBIT A



                                              PRODUCTS




 Product cateRories



 Athletic socks

 Casual socks

 Dress socks

 Lounge socks

Cozy socks

Cabin socks                                                                     5


Non-Shaping and Shaping basic tights with toe closures

Non-Shaping and Shaping fashion tights with toe closures                        I

Slippers/Slipper Socks




                                                                                i




                                                                                ii




                                                                                I




                                                                                g




                                                                                1




November 2, 2016                                                           10   |
EAST\136675270.1                                                                J
             Case 1:20-cv-01397-JPO Document 1-3 Filed 02/18/20 Page 11 of 12

                                                                                                                 I
                                                     EXHIBIT B



                                                     RETAILERS



     Full Price Retailers

     Bloomingdales
     Dillards
     Lord & Taylor                                                                                               I
    Von Maur                                                                                                    I

     Nordstroms
    Saks
     Belk
    Amazon
    Zappos
    Shopbop
    HSN                                                                                                         I
                                                                                                                }

    Independent Specialty Store Retailers                                                                       i


    Independent Specialty Store Retailers that sell the Company's clothing under the Trademark. Other
    Independent Specialty Store Retailers, for which the Licensee must submit any proposed orders to the
    Company for its prior written approval. The Company in its sole discretion may approve or not approve       I

.   orders such additional Independent Specialty Store Retailers.

    Club Retailers                                                                                              i

                                                                                                                r
    Costco in the United States, Canada and Mexico

                                                                                                                i

    For any other retailers operating as membership clubs, the Licensee must submit any proposed orders
    to the Company for its prior written approval. The Company in its sole discretion may approve or not
    approve orders for Club Retailers other than Costco.

    Off Price Retailers



    Nordstroms Rack                                                                                             I
                                   steinmart (added to OP retailer list per Eric email on 8/31/2017 6:11PM)
    Saks Off Fifth                                                                                              I
    Bloomingdales Outlet
    Marmaxx
    Century 21
    Ross Stores
    Gilt Groupe
    Rue La La
    Haute Look
    DSW
    Burlington Coat
    Sierra Trading Post
    Zuiiiy




    November 2, 2016                                                                                       11
                                                                                                                Si
    EASA136675270.1
                                                                                                                VI
        Case 1:20-cv-01397-JPO Document 1-3 Filed 02/18/20 Page 12 of 12




                                   FIRST AMENDMENTTO LICENSE AGREEMENT




 This First Amendment entered Into this              day of March, 2018 ("First Amendment") amends the
 License Agreement entered into on November 28, 2016 ("Agreement") by and between McCUBBIN
 HOSIERY, LLC and TIMES THREE CLOTHIER, LLC.            '


 1.        The second sentence of Section 4 is replaced In its entirety by the following:

 Net Sales to Full Price Retailers, independent Store Retailers and Off Price Retailers shall be defined as
 the amount Licensee bills such Retailers for all Products, less returns, trade discounts and markdown
 allowances granted by the Licensee to such Retailers. Net Sales to Ciub Retailers shall be defined as the
 amount Licensee bills Ciub Retailers for all Products, less returns, end cap, fence or other in store
 displays, coupon support, advertising charges, defective allowances, price protection and markdown
 allowances granted by the Licensee to Club Retailers.




2.        This Amendment shall apply to all Licensee Net Sales in 2017.




3,        All capitalized terms in this Amendment shall have the same definitions as in the Agreement,



4,        Except as modified by this Amendment, the Agreement remains unchanged.




5.        This Amendment may be executed in any number of counterparts, each of which shall be
deemed to bean original, but all of which shalf constitute one and the same agreement. A facsimile,
photocopy or email scanned copy .of this Amendment shall be deemed to be an original.




MC CUBBIN HOSIERY, LLC                                      TIMES THREE CLOTHIER, LLC




BY:V-                                                       8Y:

     (NAME, TITLE,}                                               (NAME, TITLE)
                         \

            i O       C- C    7'
                                                                   no A.          0   fl#!
            s i O




                                                                                                              i
